 

Exhibit 10.1

 

Execution Copy

 

AMENDMENT To Employment agreement

 

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
the 22nd day of November, 2015, by and between TeleCommunication Systems, Inc.
(the “Company”) and Maurice B. Tosé (“Executive”).

 

Recitals

 

A.          Executive entered into that certain Employment Agreement with the
Company dated March 1, 2014 (the “Employment Agreement”).

 

B.          Contemporaneously with the execution and delivery of this Amendment,
the Company is entering into an Agreement and Plan of Merger of even date
herewith (as amended, restated, supplemented or modified from time to time, the
“Merger Agreement”) with Comtech Telecommunications Corp., a Delaware
corporation (“Parent”), and Typhoon Acquisition Corp., a Maryland corporation
and a wholly owned subsidiary of Parent.

 

C.          The Company and Executive wish to amend and clarify the Employment
Agreement as set forth herein.

 

Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Agreement

 

1.          Amendment to the Employment Agreement.  The Employment Agreement be
and hereby is amended as follows:

 

a.Section 4.3.1 of the Employment Agreement is amended and restated to read as
follows:

 

“Termination Events Triggering Compensation.  Company shall pay or cause to be
paid to Executive such compensation as provided in Section 4.3.2, if Executive’s
employment under this Agreement is terminated by Company without Good Cause or
by Executive for Good Reason, in either case at any time between November 22,
2015 and a Change in Control (as defined in Section 4.3.3) or coincident with or
within 24 months after a Change in Control (as defined in Section 4.3.3).”

 

2.          Merger Agreement.  Notwithstanding anything to the contrary
contained herein, this Amendment will terminate, and will be null and void ab
initio, upon any termination of the Merger Agreement.

 

3.          Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Maryland, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.

 

4.          Entire Agreement.  This Amendment and the Employment Agreement
(including the exhibit attached thereto) constitute the full and entire
understanding and

 

   

 

 

agreement between the parties with respect to the subject matter hereof.  The
recitals set forth above are hereby incorporated by reference herein.

 

5.          Counterparts; Facsimile Signatures.  This Amendment may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.  This Amendment may also be
executed and delivered by facsimile or email transmission and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 - 2 - 

 

 

 

In Witness Whereof, the parties hereto have executed this Employment Agreement
Amendment as of the date set forth in the first paragraph hereof.  

 

  COMPANY:       TELECOMMUNICATION SYSTEMS, INC.             By: /s/ Don Carlos
Bell, III     Name:  Don Carlos Bell, III     Title:    Chairman of the Special
Committee       EXECUTIVE:             By: /s/ Maurice B. Tosé     Name: 
Maurice B. Tosé

 

 - 3 - 

 